          Case 1:20-cv-06988-JGK Document 27 Filed 01/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 Encoditech LLC,                                               Case No. 1:20-cv-06988-JGK
        Plaintiff,                                             Patent Case
        v.                                                     Jury Trial Demanded
 Lionel LLC,

        Defendant.


                              ORDER GRANTING DISMISSAL

The request to dismiss this matter is hereby GRANTED. Each party shall bear its own

costs, expenses, and attorneys’ fees. The Clerk is directed to close this case.




Date: January 7, 2021                                                    /s/ John G. Koeltl
                                                                      John G. Koeltl, U.S.D.J.




                                                  1
